Case: 17-50150      Document: 00514355062         Page: 1    Date Filed: 02/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-50150
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 20, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BALDEMAR SANTANA-CORONADO, also known as Baldemar Santana, also
known as Baldemar Coronado-Santana, also known as Baldemar Coronado
Santana, also known as Baldemar Coronado, also known as Jose Cruz-
Rubalcava, also known as Jose Cruz Rubalcava,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:16-CR-415-1


Before REAVLEY, CLEMENT, and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Baldemar Santana-
Coronado has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Santana-Coronado has not filed a response. We have


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50150    Document: 00514355062     Page: 2   Date Filed: 02/20/2018


                                 No. 17-50150

reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2